UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4249



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIUS HEIJNEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:03-cr-00045-GRA-6)


Submitted:   March 23, 2007                 Decided:   April 11, 2007


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonius Heijnen, Appellant Pro Se.      David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonius   Heijnen   appeals     following    a   remand    to   the

district court for resentencing.            Because the district court

complied with our mandate and we find no reversible error, we

affirm.

           Heijnen was convicted after a jury trial on one count of

conspiracy and five counts of wire fraud, for which he received a

188-month sentence.       In his first appeal, Heijnen raised several

assertions of error in his convictions and sentence.            We affirmed

Heijnen’s convictions, but vacated his sentence and remanded for

resentencing in accordance with United States v. Booker, 543 U.S.

220 (2005).   United States v. Heijnen, 149 F. App’x 165 (4th Cir.

2005) (No. 04-4036).

           Upon remand, the district court resentenced Heijnen to

151 months of imprisonment.      Heijnen now appeals.        In his informal

brief,    Heijnen   raises   several    assertions      of   error    in    his

convictions, and argues that his sentence was enhanced based on

judicial fact-finding in violation of the Sixth Amendment.

           Under    the   mandate   rule,   consideration      of    Heijnen’s

arguments is foreclosed because his convictions were affirmed in

the original appeal, and the arguments raised by Heijnen related to

his sentence were also specifically rejected.            United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993).          We accordingly decline to

address the issues because they are not properly before us.


                                    - 2 -
           We     therefore   affirm   Heijnen’s    sentence.     We    deny

Heijnen’s motion to expedite the appeal as moot.          We dispense with

oral   argument     because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    - 3 -